DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinsman, US 2006/0154405.
In regard to claim 1, Kinsman, US 2006/0154405, discloses a customized image-capturing module, comprising: 
a carrier substrate (see figure 12, element 48) including a carrier body, a plurality of first conductive pads (see figure 12, element 65) disposed on the carrier body, a plurality of second conductive pads (see figure 12, element 58) disposed on the carrier body, and a plurality of conductive circuits (see figure 12, element 54) disposed inside the carrier body, wherein the carrier body has a through opening (see figure 11, element 50) and a concave space (see figure 12) in communication with the through opening (see para 45-46); 
an image-capturing chip (see figure 12, element 2) disposed inside the concave space of the carrier body, wherein the image-capturing chip includes an image sensing region (see figure 12, element 16) and a plurality of conductive chip pads (see figure 12, element 26) respectively and electrically connected to the first conductive pads (see para 46); and 
a lens assembly (see figure 12, elements 14, 18, 26, 56, and 62 in combination) including a lens holder (see figure 12, 14, 26, and 56) disposed on the carrier body and a lens structure (see figure 12, element 18) carried by the lens holder (see para 34-35 and 46: the transparent substrate 18 formed into a lens which is held by the conductive traces 18 of the lens holder); 
wherein the second conductive pads are exposed from a bottom side of the carrier body, and the conductive chip pads of the image-capturing chip are electrically connected to the second conductive pads through the first conductive pads, respectively (see figure 12 and para 44-46); 
wherein, when the customized image-capturing module is partially disposed inside a receiving space of a circuit substrate (see figure 5, element 38) and positioned between two electronic elements (see figure 5 and para 46: the receiving area is between the outside conductive terminal pads 40 which read on the electronic elements), the second conductive pads of the carrier substrate are respectively and electrically connected to a plurality of conductive substrate pads (see figure 5, element 40) of the circuit substrate (see para 46).
In regard to claim 5, Kinsman, US 2006/0154405, discloses a customized image-capturing module, comprising: 
a carrier substrate (see figure 12, element 48) including a carrier body, a plurality of first conductive pads (see figure 12, element 65), and a plurality of second conductive pads (see figure 12, element 58), wherein the carrier body has a concave space (see figure 12 and para 45-46); 
an image-capturing chip (see figure 12, element 2) disposed inside the concave space of the carrier body, wherein the image-capturing chip includes a plurality of conductive chip pads (see figure 12, element 26 and para 46); and 
a lens assembly (see figure 12, elements 14, 18, 26, 56, and 62 in combination) disposed on the carrier body (see para 34-35 and 46: the transparent substrate 18 formed into a lens which is held by the conductive traces 18 of the lens holder); 
wherein the second conductive pads are exposed from a bottom side of the carrier body, and the conductive chip pads of the image-capturing chip are electrically connected to the second conductive pads through the first conductive pads, respectively (see figure 12 and para 44-46).
In regard to claim 6, Kinsman, US 2006/0154405, discloses a portable electronic device using an image-capturing assembly (see para 32), the image-capturing assembly including a circuit substrate (see figure 5, element 38), a plurality of electronic elements disposed on the circuit substrate (see para 46), and a customized image-capturing module disposed on the circuit substrate, wherein the customized image-capturing module includes: 
a carrier substrate (see figure 12, element 48) including a carrier body, a plurality of first conductive pads (see figure 12, element 65) disposed on the carrier body, a plurality of second conductive pads (see figure 12, element 58) disposed on the carrier body, and a plurality of conductive circuits (see figure 12, element 54) disposed inside the carrier body, wherein the carrier body has a through opening (see figure 11, element 50) and a concave space (see figure 12) in communication with the through opening (see para 45-46); 
an image-capturing chip (see figure 12, element 2) disposed inside the concave space of the carrier body, wherein the image-capturing chip includes an image sensing region (see figure 12, element 16) and a plurality of conductive chip pads (see figure 12, element 26) respectively and electrically connected to the first conductive pads (see para 46); and 
a lens assembly (see figure 12, elements 14, 18, 26, 56, and 62 in combination) including a lens holder (see figure 12, 14, 26, and 56) disposed on the carrier body and a lens structure (see figure 12, element 18) carried by the lens holder (see para 34-35 and 46: the transparent substrate 18 formed into a lens which is held by the conductive traces 18 of the lens holder); 
wherein the second conductive pads are exposed from a bottom side of the carrier body, and the conductive chip pads of the image-capturing chip are electrically connected to the second conductive pads through the first conductive pads, respectively (see figure 12 and para 44-46).
In regard to claim 7, Kinsman, US 2006/0154405, discloses the portable electronic device according to claim 6, wherein the image- capturing chip is completely received inside the concave space of the carrier body (see figure 12); 
wherein the circuit substrate includes a substrate body (see figure 5, element 38) and a plurality of conductive substrate pads (see figure 5, element 40) disposed on the substrate body, and the substrate body has a receiving space recessed from an upper surface of the substrate body (see para 39); 
wherein the conductive substrate pads are disposed inside the receiving space of the substrate body, and the electronic elements are disposed on the upper surface of the substrate body (see figure 5); 
wherein, when the customized image-capturing module is partially disposed inside the receiving space of the circuit substrate and positioned between two of the electronic elements, the second conductive pads of the carrier substrate are respectively and electrically connected to the conductive substrate pads of the circuit substrate (see figure 5 and para 46: the receiving area is between the outside conductive terminal pads 40 which read on the electronic elements).

Allowable Subject Matter
Claims 2-4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0168945, discloses an imaging device with an image sensing holder with conductive pads.  US 8,507,309, discloses an imaging device and conductive pads.  US 2007/0057150, discloses imaging device with an image sensor in the recessed portion of the carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs